Reinhard, J.
The appellee’s complaint in this action is in two paragraphs, the first being in replevin and the second for damages for conversion of 270 bushels of corn in the shock. A jury trial resulted in a verdict and judgment for the appellee.
The facts are these: The appellee conveyed to the appellant Anna L. Kluse a parcel of farm land in exchange for city property-and a money consideration. Besides the deeds which passed between the parties there was a •written contract setting forth the terms of the trade, as well as the consideration for such conveyances. In neither the deeds nor the written agreement was any mention made of the emblements or growing crops upon said land. The appellee claimed, and introduced evidence tending to prove, that she reserved such growing crops from the transfer, by a parol agreement. This was stoutly denied by the appellants, and, upon this point, *446the evidence is sharply conflicting. The appellants insist, however, that inasmuch as the growing crops were a portion of the realty, no parol contract that may have been made between the parties for their reservation could have been of any validity. Our cases establish a contrary rule.
Such crops, raised annually by labor, may be sold before they are matured and severed from the soil, by parol, the same as personal property, and no written memorandum is required to make such sale a valid one. They are also regarded as being in the nature of personal property by the statute, which provides that all the emblements and annual crops shall go to the executor or administrator at the death of the owner of the soil, to be inventoried and-sold, even though such death occur before the, maturity and severance of the crops. R. S. 1894, sections 2415, 2435.
For these reasons and for the further one that the true and full consideration of a sale of land may always be shown by parol, and as the reservation of the emblements may enter into the consideration for, or constitute an inducement to, the sale, it is held that parol evidence is admissible to prove a reservation of the growing crops or emblements, notwithstanding the rule that such crops, prima facie, pass with a sale of the land. Heavilon v. Heavilon, 29 Ind. 509; Harvey v. Million, 67 Ind. 90; Benner v. Bragg, 68 Ind. 338.
This doctrine is recognized in the later cases. Armstrong v. Lawson, 73 Ind. 498; Hays v. Peck, 107 Ind. 389; Bailey v. Briant, 117 Ind. 362.
We are of opinion that upon this question the law is with the appellee. Whether the parol agreement insisted upon actually existed, and whether it was indorsed or authorized by the appellant Anna L. Kluse, or included in the agency of her husband, who seems to have ne*447gotiated tlie sale for her, were all questions for the determination of the jury.
The court rightly permitted the appellee to introduce evidence of the parol agreement of the reservation of the crops.
The conclusion reached upon the foregoing question disposes of the greater portion of the errors relied upon by the appellant. We shall briefly consider the remaining ones.
On the trial the appellee, while a witness, was asked by her counsel: “Tell the jury whose corn it was.”
To which she answered: “It was my corn.”
It is claimed that the admission of this testimony was reversible error, because it was allowing the witness to state a legal conclusion, instead of a fact. By reference to the page of the transcript to which appellants’ counsel have cited us, we find that the question was objected to for the reason above stated, and was overruled, but we have failed to find where the appellants reserved any exception to such ruling. Hence, if the ruling was error, it is not available to the appellants.
The appellants further complain that their proposed testimony as to the consideration for the sale or barter of the land was excluded. Parol evidence as to the reservation of the crops goes, in part at least, to the question of consideration, and evidence having been introduced upon the subject by the appellee, the appellants were justly entitled to do likewise. If they were denied that right it was error, which, if properly saved, will lead to a reversal. But we do not find that the ruling complained of was in the nature of excluding any testimony of the appellant upon the subject of the consideration. The record shows that appellants’ counsel offered to prove “that the consideration was the house at $5,-000 and the balance at the rate of $300 per acre, and *448tliat was the sole consideration, and it has been paid.” Thereupon counsel for appellee objected “to the proof as to the payment,” which objection was sustained. No objection seems to have been made to the testimony respecting the consideration, but the objection was urged solely as to the evidence of payment. Proof of payment was not material, it being in no manner involved in the issues. If, upon the sustaining of appellee’s objection to such evidence of payment, the appellants failed to elicit from their witness that portion of his testimony which was directed to the question of consideration, it can not be attributed to any ruling of the court, for no ruling seems to have been made upon the subject. It is proper to state, however, in this connection, that the appellants were allowed to give their version fully of all the conversations that were proved by the appellee upon the subject of the alleged reservation of the crops.
Appellants at the proper time moved for a venire de novo. The motion was overruled and an exception reserved. It is claimed that the verdict was so uncertain that no proper judgment could be rendered upon the same. The verdict is as follows: "We, the jury, find for the plaintiff, that she is the owner and entitled to the possession of the property described in the complaint; that the defendant unlawfully took and detains the same; that said property is of the value of fifty dollars, and we assess the plaintiff’s damages at three dollars.”
The only objection that appellants’ counsel have pointed out to the verdict is that it purports to find against only one defendant, without stating which of such defendants. The objection is not well taken. If the appellants were not satisfied with the form of the verdict they should have asked the court, before the jury was discharged, to require the jury to correct it. It is evident that the employment of the singular number by *449the jury, in designating the appellants, was, at most, but a clerical error. There was nothing in the issues that warranted a finding against one defendant and in favor of the others, nor was there any contention of that kind by the appellants, or any of them, in the trial court. The answers, general denial and affirmative, were all joint in form. In view of these facts the jury were bound to find either for or against all the defendants, and it will mot, therefore, be presumed that they intended to find against one only, and in favor of the others. Besides, that portion of the verdict which finds that the property is unlawfully detained by the “defendant” was unnecessary, and may be treated as surplusage. Crocker v. Hoffman, 48 Ind. 207; Payne v. June, 92 Ind. 252; Rowan v. Teague, 24 Ind. 304. The appellants admitted the detention of the property by denying the appellee’s claim of ownership set up in the complaint. The only question as to such detention wasjwhether it was lawful or unlawful, and this question was involved in and decided by the finding that the plaintiff was the owner, and entitled to the possession of the property. There was no error in overruling the motion for a venire de novo, and for similar reasons there was no error in overruling the several motions of the appellants for judgment on the verdict.
Appellants’ counsel also make some complaint of instructions given and refused. The only discussion of this alleged error is an assertion that the court gave all the instructions asked by the appellee, and refused all those asked by the appellants, thereby fully presenting the plaintiff’s side of the case and not that of the defendants. No defect is pointed out in any of the instructions given, nor is it shown in the argument of appellants’ counsel in what particular those refused were ap-. *450plicable to the issues, and how appellants were harmed by the refusal o,f the court to give them, or any of them. Counsel’s brief does not even contain a reference by lines and pages to the places where the instructions may be found, nor are we informed what they were, or of what subject they treated. The error, if any, not being in any sense discussed by counsel in the brief, must be regarded as waived. Elliott’s App. Proced., section 445.
Filed March 13, 1894.
This disposes of all the questions discussed or touched upon by appellants’ counsel, and we have not been able to discover any error for which we think it would be proper to adjudge a reversal.
Judgment affirmed.